Opinion by
Linn, J.,
On April 9,1919, Joseph A. Murray & Co., Inc., made its promissory note for $500, payable to the order of B. J. Murray on demand, at 621 Widener Building, Philadelphia, with interest at six per cent. It was endorsed by Joseph A. Murray and Edwin A. Grover.
The payee, Bernard J. Murray, brought suit against the endorser Edwin A. Grover to enforce payment, averring a demand for payment on March 7, 1921, with refusal and protest.. On the trial the note was put in, and the endorsement, demand, nonpayment and protest were proved as averred. No evidence was offered by defendant. The court instructed the jury to find for the plaintiff and declined to direct a verdict for defendant. He appealed and now contends that the court erred in deciding, that presentment for payment nearly 23 months after the note was issued was within a reasonable time under the Negotiable Instruments Law, 1901, P. L. 194.
As the record contains nothing excusing presentment for payment under section 80, presentment was necessary under section 70 to charge the endorser Grover. Section 71 provides “......where it [the instrument] is payable on demand, presentment must be made within a reasonable time after its issue......” Section 193 provides: “In determining what is a ‘reasonable time’ or an ‘unreasonable time’ regard is to be had to the nature of the instrument1, the usage of trade or business, (if any), with respect to such instruments, and the fact's of the particular case.”
*58As no qualifying circumstances were shown, the question simply is whether on this record presentment after twenty-three months was within a reasonable time. In Taylor v. Young, 3 Watts, 339 at 343, Chief Justice Gibson, said, “A draft or bill made payable at no particular time, is payable immediately; and to charge the drawer or an endorser, it must be presented for payment in a reasonable time after the receipt of it. In this case the draft was held back for nearly eight months; a length of time which, in ordinary cases, is out of all reason.” See also Tyler v. Young, 30 Pa. 143. Without adequate explanation, twenty-three months was not a reasonable time, and the court erred in directing a verdict for the plaintiff. The judgment must be reversed, and in the light of what was stated to the court at the oral argument, we shall afford the parties another trial.
Judgment reversed with a venire facias de novo.